Citation Nr: 1758432	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-31 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea. 

2. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2001 to July 2001 and June 2006 to November 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 and April 2012 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO). 

A video conference hearing was held before the undersigned Veterans Law Judge in October 2016.  A transcript of that hearing has been associated with the claims file. 

While the most recent statement of the case (SOC) indicated that the issue was service connection for sleep apnea, the Board finds that the issue of new and material evidence for sleep apnea should have also been adjudicated.  In a March 2010 rating decision, the RO denied the Veteran's claim for service connection because there was no evidence of that the Veteran's diagnosed sleep apnea was caused by or related to events in service.  The Veteran filed a notice of disagreement with that decision in June 2010 and the RO issued a SOC in October 2010.  The Veteran did not file a substantive appeal following the issuance of the SOC, but instead filed a new claim for service connection for sleep apnea in August 2011.  Because a substantive appeal was not submitted following the October 2010 SOC that decision of the RO is determined to be final.  38 U.S.C. § 7105; 38 C.F.R. § 3.156.

The Board finds, however, that new and material evidence has been received since that final decision.  38 C.F.R. § 3.156 (a).  In his hearing in October 2016, the Veteran indicated that he was originally diagnosed with sleep apnea before he entered service and that while he was in service, his condition worsened.  This credible evidence raises the possibility that the Veteran's condition was aggravated by service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, new and material evidence has been received and the claim for service connection for sleep apnea is reopened. 

In correspondence dated November 2013, the Veteran requested consideration be given to a "clear and unmistakable error made on [a] rating decision dated March 31, 2010."  He argued that the RO had not considered that his currently diagnosed sleep apnea was diagnosed soon after service.  

The issue of whether there was clear and unmistakable error (CUE) in a March 2010 rating decision to the extent that it denied entitlement to service connection for sleep apnea has been raised by the record in correspondence dated November 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2016 hearing, the Veteran indicated that he was originally diagnosed with sleep apnea in 1997 before he joined service.  This testimony has been corroborated by treatment records, showing that he had surgery to assist with his sleep apnea before he entered service.  While previous VA examinations have only opined as to whether events in service caused his sleep apnea, a medical opinion is required to determine whether or not the Veteran's time in service aggravated his sleep apnea condition.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the claims file to a VA examiner to arrange for an addendum opinion to address whether or not the Veteran's sleep apnea was aggravated by events in service.  The claims file and copies of all pertinent records must be reviewed by the examiner in providing the addendum opinion.  The need for an additional examination is left to the discretion of the examiner.  Based on this review of the record, the examiner opine whether it is at least as likely as not (a 50% or better probability) that his sleep apnea was aggravated by any incident during the Veteran's military service?  The Board notes the Veteran reported increasing difficulty sleeping in service and that fellow service members have also stated that he had greater difficulty sleeping in service including snoring.  The Board also notes that the Veteran stated that he was exposed to smoke and other air particulates during service. 

2. A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Only a decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2017).

